Citation Nr: 0931657	
Decision Date: 08/24/09    Archive Date: 09/02/09

DOCKET NO.  07-05 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

1.  Entitlement to an initial rating higher than 30 percent 
disabling for post-traumatic stress disorder for the period 
from August 28, 1991, through December 16, 2003.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities during the period between August 28, 1991, and 
December 16, 2003.

3.  Entitlement to service connection for a personality 
disorder.  

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a left hip 
disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for left femoral artery 
damage.

6.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of 
radiation exposure, to include degenerative bone disease, 
degenerative disc disease of the lumbar spine, and mental 
dysfunction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2004 by the 
Department of Veterans Affairs (VA) Appeals Management Center 
in Washington, DC.  The VA Regional Office (RO) having 
jurisdiction over the veteran's claim is in Oakland, 
California    

A hearing was held at the RO before the undersigned Veterans 
Law Judge in June 2008.  The Board remanded the case for 
additional development of evidence in November 2008.  The 
appellate issues at that time were entitlement to an initial 
rating higher than 30 percent disabling for post-traumatic 
stress disorder for the period from August 28, 1991, through 
December 16, 2003, and entitlement to a total disability 
rating based on individual unemployability due to service-
connected disabilities during the period between August 28, 
1991, and December 16, 2003.

While the case was in remand status, the Veteran perfected 
appeals of several additional issues, which are now set forth 
above as issues three through six.   

In March 2009, the Board referred the case to a VA medical 
expert for the purpose of obtaining a medical opinion.  Such 
a medical opinion was prepared and forwarded to the Board in 
June 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon completion of the medical opinion by a VA medical expert 
in June 2009, the Board wrote to the Veteran and provided him 
a copy of the opinion.  In a cover letter the Veteran was 
advised that he had 60 days to submit additional evidence or 
argument in response to the opinion.  The letter to the 
Veteran included a Medical Opinion Response Form in which the 
Veteran was offered a choice of (1) stating that he had no 
further argument or evidence to submit and requesting that 
the Board proceed with his appeal; (2) submitting additional 
argument and/or evidence, and requesting that the case be 
remanded to the agency of original jurisdiction for review; 
or (3) submitting additional argument and/or evidence and 
waiving the right to have the case remanded to the AOJ for 
review.  Significantly, the Veteran responded with a detailed 
rebuttal of the VHA medical opinion in which he outlined 
medical history which he believes was omitted from the VHA 
opinion.  The Veteran also specified that he desired that the 
case be remanded to the AOJ for review of additional evidence 
and argument.  Although the Veteran's representative 
indicated in a written document that the representative was 
waiving the right to have the additional evidence referred to 
the agency of original jurisdiction, the Board is of the 
opinion that where there the statements by the Veteran and 
the representative are contradictory, the express wishes of 
the Veteran must prevail.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the additional 
evidence and argument which has been added 
to the claims file since the most recent 
supplemental statement of the case and 
make a determination as to whether any of 
the issues which are on appeal may be 
granted.   

2.  If any of the benefits sought on 
appeal remain denied, the appellant and 
representative should be furnished a SSOC 
and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JOAQUIN AGUAYO-PERELES 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




